Citation Nr: 1607610	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a lumbar strain prior to November 3, 2015.

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain on and after November 3, 2015.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for a lumbar strain and assigned a September 25, 2007.

The Board remanded the case for further development in September 2015.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a December 2015 rating decision, the RO increased the evaluation for the Veteran's lumbar strain to 10 percent effective from November 3, 2015.  Nevertheless, applicable law mandates that, when
a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
a claim remains in controversy where less than the maximum benefit available is
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been
recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


In the September 2015 remand, the Board directed the AOJ to obtain relevant VA treatment records from the Orlando VA Medical Center (VAMC), or any other VA medical facility that may have treated the Veteran since January 2010 and associate those documents with the claims file.  On review, the AOJ uploaded VA records from January 2009 to January 2010, but not from January 2010 to the present.  Further, there is no indication that the AOJ requested the VA medical records from January 2010 to the present or that those records are unavailable or do not exist.  Therefore, it does not appear that this development was accomplished prior to certification of the appeal to the Board.  Thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, any outstanding, relevant private medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, to include any treatment records from the Orlando VAMC, Tampa VAMC or any other VA medical facility that may have treated the Veteran from January 2010 to the present.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ based on review of the entire record.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






